                                                                                                                              Case 2:21-cv-01298-JAD-BNW Document 46 Filed 09/21/21 Page 1 of 1




                                                                                                                          1                           UNITED STATES DISTRICT COURT

                                                                                                                          2                                    DISTRICT OF NEVADA

                                                                                                                          3   SECURITIES AND EXCHANGE                     Case No. 2:21-cv-01298-JAD-BNW
                                                                                                                              COMMISSION,
                                                                                                                          4
                                                                                                                                                  Plaintiff,
                                                                                                                          5                                               ORDER GRANTING RECEIVER
                                                                                                                              v.                                          GEOFF WINKLER’S MOTION FOR
                                                                                                                          6                                               ORDER AUTHORIZING RECEIVER
                                                                                                                              PROFIT CONNECT WEALTH                       TO EMPLOY COUNSEL AND
                                                                                                                          7   SERVICES, INC., JOY I. KOVAR, and           COMPUTER FORENSIC EXPERTS
                                                                                                                              BRENT CARSON KOVAR,
                                                                                                                          8                                               [ECF No. 32]
                                                                                                                                                  Defendants.
                                                                                                                          9

                                                                                                                         10           Before the Court is the Court-Appointed Receiver, Geoff Winkler’s Motion for

                                                                                                                         11 Order Authorizing Receiver to Employ Counsel and Computer Forensic Experts (ECF

                                                                                                                         12 No. 32).
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13           For good cause shown, IT IS HEREBY ORDERED that the Motion is
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14 GRANTED.

                                                                                                                         15           The Court APPROVES the Receiver’s engagement and compensation of Smiley

                                                                                                                         16 Wang-Ekvall, LLP as his receivership counsel, in accordance with the terms

                                                                                                                         17 presented in the Motion and the documents submitted in support thereof;

                                                                                                                         18           The Court APPROVES the Receiver’s engagement and compensation of

                                                                                                                         19 Ballard Spahr LLP as his Nevada receivership counsel, in accordance with the terms

                                                                                                                         20 presented in the Motion and the documents submitted in support thereof; and

                                                                                                                         21           The Court APPROVES the Receiver’s engagement and compensation of Strotz

                                                                                                                         22 Friedberg, Inc. as his computer forensic experts, in accordance with the terms

                                                                                                                         23 presented in the Motion and the documents submitted in support thereof.

                                                                                                                         24           IT IS SO ORDERED.

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                                                                                   9/21/2021
                                                                                                                         28                                          DATED:


                                                                                                                              2879686.2
